RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 Investment Highlights • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests • Robust pipeline of POC diagnostics for infectious diseases based on lateral flow and proprietary DPP® platforms. • 2011 product revenues increased by 29%.Three consecutive years of profitability • $7 billion POC test market the fastest growing segment of $40 billion dollar in-vitro diagnostic market • Key license and distribution partners in U.S. and South America driving revenue growth with multiple opportunities for additional strategic partnerships • Seasoned management team with relevant industry and financial experience Slide 4 Our Business Strategy · ESTABLISH Chembio-DPP® Brand Serving Public Health & Related Markets · CONTINUE to Increase Revenue and Profitability Growth to Drive Shareholder Value · COLLABORATE to Address New Market Opportunities by Leveraging our IP, Core Development and Manufacturing Competencies Slide 5 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets POC HIV Test Markets ‐ Current Professional Market Estimate: • $200MM Global - $60MM US ‐ Potential US HIV OTC (Self-testing) Market Estimates: • $150MM - $500MM Other Current & Potential U.S. POCT Markets ‐ Syphilis POCT Market • Estimated $75MM ‐ Hepatitis-C POCT Market • Estimated $100MM ‐ Veterinary POCT • Current $100MM See Graphic Slide 6 FDA Approved Lateral Flow HIV Tests Sold Globally • Essential Tool in Prevention Efforts Globally ‐ 50,000 New Cases of HIV Annually Still in U.S. ‐ Estimated that >20% of HIV-Positive Individuals in U.S. unaware of their status • Marketed Exclusively in U.S. Professional Market by Alere, Inc. (NYSE: ALR) ‐ Chembio’s U.S. Market Sales (to Alere, Inc.) Increased by 36.5% in 2011 to $7.2MM ‐ Sold Through Distribution Ex-U.S. • Pre-IDE Studies Ongoingfor OTC “Barrel” HIV Test See Graphics Slide 7 U.S. Rapid HIV Test Market - Solid Growth Since 2006 with New CDC Testing Recommendations Complete (Ex-U.S. Chembio Sure Check®) HIV 1/2 STAT-PAK® DPP® HIVScreen OraQuick® Advance Uni-Gold® Manufacturer Chembio Medford, NY Chembio Medford, NY Chembio Medford, NY OrasureBethlehem, PA Trinity Biotech, Dublin Ireland FDA Approval Date Clinical trials 98% Completed Technology Lateral Flow &Unitized BarrelDevice Lateral Flow DPP® Technology& Closed SampleVial System Lateral Flow Lateral Flow Est. US Market Shr. 8% 12% N/A 65% 15% Sample Types All Blood Matrices All Blood Matrices Oral Fluid& All Blood Matrices Oral Fluid, Whole Blood, Plasma; notserum All Blood Matrices True IgG Control Yes Yes Yes Yes No Sample Size (in microliters) 5 5 5 40 HIV-2 Yes Yes Yes Yes No Slide 8 CHEMBIO PATENTED TECHNOLOGY: DUAL PATH PLATFORM (DPP®) • A Patented Platform Technology with a Multitude of Potential Diagnostic Applications • Improves Performance (Sensitivity and Specificity) ‐ Features Independent Sample Path and Direct Binding ‐ Enables Improved Multiplex Products Foundational DPP Patent issued in U.S.; Additional patents issued or pending in U.S. & many foreign jurisdictions See Graphics Slide 9 Supply, License & Technology Transfer Contracts with Brazil’s Oswaldo Cruz Foundation (FIOCRUZ) • Five Contracts with Aggregate $23MM of Minimum Purchases, All Products Approved in Brazil 2010-11 • $4.5MM Revenues in 2011; >$9MM Anticipated in 2012 • Possible New Products and Collaborations with FIOCRUZ& Others in Brazil Slide 10 Branded Product : DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples • Clinical Trials Being Completed • Anticipated FDA PMA Approval in 2012 • Market Launch 2013 • Improved Performance & Features Compared to Market Leader See Graphic Slide 11 Branded Product: DPP® Syphilis Screen & Confirm • First Dual POCT for Syphilis Enables Confirmation & Treatment at POC • CE Marked October 2011, International Distribution being Established • US 510(K) Clinical Trials 2012 Developed in collaboration with the U.S. Centers for Disease Control See Graphic Slide 12 Financial Summary - FY2009-2011 Results • Product Revenue Growth of 40.8% over period to $17.4MM in 2011 • Gross MarginGrowthof60% over period to $9.4MM in 2011 • Non-Recurring Items Included in Net Income ‐ $1.5MM QTDP Grant in 2010 credited to R&D Expense ‐ $.3MM 2010 Expense related to possible Strategic Transaction ‐ 2011 – Recognition of deferred tax asset valuation allowance of $5.1MM See Graphic Slide 13 Three Months & Years EndedDec. 2011 & 2010 Selected Financial Results in (000's) 3 Mo. Dec. 31, 2011 3 Mo. Dec. 31, 2010 Y/E Dec. 31, 2011 Y/E Dec. 31, 2010 Net Product Revenues Non-Product Revenues 310 488 1,966 3,188 TOTAL REVENUES $ 5,667 GROSS MARGIN 44% 2,491 44% 48% 48% OPERATING COSTS: Research and development expenses 1,181 19% (236) -4% 4,878 25% 2,586 15% Selling, general and administrative expense 1,011 16% 797 14% 3,424 18% 2,941 18% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME-Before Taxes 9% 34% 6% 15% Income tax (benefit) provision 46 46 NET INCOME 91% 33% 32% 15% Slide 14 Revenue Growth by Category: 2009 - 2011 See Graphic Slide 15 Potential Impact of OEM & Branded Products on Revenue* See Graphic Slide 16 CEMI Selected Share & Balance Sheet Data (in millions except per share and daily volume data) Ticker Symbol (OTC-QB) CEMI Price 2/22/12 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) ($ in millions) Dec'11 Dec. '10 Cash Total Current Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Stockholders’ Equity Options Amt. Avg. Ex. Price 4.84MM held by Mgmt. & Board 6.33MM Slide 17 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • 28,000 Sq. Ft. Leased Facility in Medford, NY Total Employment: Approx. 159 Reg. & Clinical QA &QC 9 SG&A 13 Research & Development 21 Operations Slide 18 Leadership Executive Joined Company: Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Rick Bruce VP Operations Independent DirectorsJoined Board: Katherine Davis, MBA 2007 Barbara DeBuono, MD, MPH 2011 Peter Kissinger, Ph.D 2011 Gary Meller, MD, MBA 2005 Slide 19 Anticipated Milestones 2012-13 Product Revenues& Operating Results • Full Year of New Products Launched in Brazil through FIOCRUZ • Launch of DPP® HIV & Syphilis Tests in Global & US Markets • Increased Lateral Flow HIV Test Sales in U.S. & Global Markets Potential New Products & Marketing Collaborations • Developments Related to Potential New Branded and/or OEM Products & Related Strategic Collaborations Clinical & Regulatory Programs for Branded Products • DPP® HIV Oral Fluid Test ‐ Completion of Clinical Trials ‐ Submit Module III for DPP®HIV PMA Approval ‐ CLIA waiver, Product Launch ‐ Potential OTC FDA Submission Activities • Syphilis Screen & Confirm ‐ Completion of Clinical Trials ‐ Submit to FDA for 510(K) Clearance for Product Launch • HIV OTC ‐ PotentialOTC FDA Submission Activities for Sure Check® HIV @ DPP® HIV Slide 20 Chembio Diagnostics, Inc. RAPID tests for EARLIER treatments AppendixMarch 2012 Slide 21 Comparative Selected Operating Results 2006-2011 (in 000s) REVENUES: Net Product sales Non-product revenues TOTAL REVENUES Cost of sales GROSS MARGIN 48% 48% 42% 35% 30% 25% OVERHEAD COSTS: Research and development expenses 25% 15% 21% 24% 21% 22% Selling, general and administrative expenses 18% 18% 19% 30% 41% 74% INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSES): Other income (expense) - 96 Interest income 6 4 9 34 29 Interest expense NET INCOME (LOSS) BEFORE INCOME TAXES Income tax (benefit) provision 46 - NET INCOME (LOSS) 32% 15% 2% -18% -28% -77% Pref. Divid. '06/07, beneficial conversion feature in 2006 and effect of conversion in 2007 - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS -18% -90% -126% Basic income (loss) per share Diluted income (loss) per share Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted
